Jenkins, J.
1. Where land is bargained by the tract, a deficiency in the acreage can not be apportioned unless the purchaser can show that actual fraud was perpetrated by the vendor. Kendall v. Wells, 126 Ga. 343 (55 S. E. 41); Goette v. Sutton, 128 Ga. 179 (57 S. E. 308); King Lumber Co. v. Cowart, 136 Ga. 739 (72 S. E. 37); Montgomery v. Robertson, 134 Ga. 66 (67 S. E. 431).
2. Where, in a suit on a note for the purchase-money of land so conveyed, the maker of the note undertakes to have an alleged deficiency in acreage apportioned in the amount of the recovery, but does not allege and prove actual fraud on the part of the vendor, the plaintiff is entitled to a judgment in the whole amount of. the note sued on, and the fact that the jury may have rendered a verdict allowing a portion of the shortage as shown by his evidence does not give the defendant the right to complain. Pullman Co. v. Schaffner, 126 Ga. 609 (4), 615 (55 S. E. 933, 9 L. R. A. (N. S.) 407).

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.

Complaint; from Campbell superior court—Judge Smith. August 10, 1915.
J. J. Barge, for plaintiff in error. J. F. Golightly, contra.